Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 18-36 are pending.  
This application is continuation of U.S. application 15/409,245 filed 1/18/2017, now abandoned, which claims priority to U.S. application 15/137,953 filed 4/25/16, now U.S. Patent 9,593,347, which is a 371 filing of PCT/US11/032923 filed 4/18/11 which claims priority from provisional application 61/325137 filed 4/16/10.  The certified copy of the provisional application- has been filed in the parent document 13/641,649 on 10/16/2012. The provisional application is filed in English and accompanied by a certified copy.  

Information Disclosure Statement
Information disclosure statement filed 5/20/2019 has been identified and the documents considered. The corresponding signed and initialed PTO Form 1449 has been mailed with this action. The document listed as foreign Reports (office actions) and provisional serial numbers have been considered but have been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application. 

Election/Restrictions
Applicant's election without traverse of Group I (claims 18-27) in the reply filed on 10/12/2021 is acknowledged.  Claims 28-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-27 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of killing a cancerous cell comprising intratumoral administration of the cell with a mutant HSV vector comprising a modified glycoprotein B (gB) wherein, when the parental vector is HSV1 K26GFP, the modified gB comprises a substitution
at amino acid residues gB:D285 and gB:A549 or when the parental vector is a homologous HSV-1 or HSV-2 vector, the modified gB comprises a substitution at amino acid residues gB:D285 and gB:A549 of the homologous HSV vector, wherein the gB:D285 residue correlates to X in VYPYXEFVL (SEQ ID NO:1) of HSV1 K26GFP and the gB:A549 residue correlates to X in KLNPNXIAS (SEQ ID NO:2) of HSV1 K26GFP wherein when the mutant HSV vector further comprises a targeting ligand for the cancer cell inserted into the viral envelope, the ligand is EGFR or CEA, does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
1) Nature of invention.  The instant claims are drawn to a method of killing cancer cells with oncolytic virus
2) Scope of the invention.  The scope of the invention is fairly limited as far as description of the virus. However, the method encompasses a broad swath of cells in vivo and in vitro as well as a number of means of administration and types of cancer.         
3) Number of working examples and guidance.  The specification teaches “Herpes simplex virus (HSV) is among the most promising platforms for these purposes because of its efficient entry and spread into a wide range of cell types and its ability to accommodate expression cassettes for multiple or very large foreign genes that can provide therapeutic functions.” Applicants identify isolates of HSV by screening in vitro non-receptive cells Baby hamster kidney J1.1-2 and murine melanoma B78H1 cells. The isolate is a hyperactive mutant gB:D285/A549T (N/T). As well, the mutant virus has enhanced entry into the B78/TMC (nectin expressing) cells and CHO cells overexpressing nectins and individual mutations also lead to accelerated entry in Vero cells and B78/C cells (Example 2 and 3).
The targeting efficiency was more specific with these mutants whereas in example 8 it was determined that the mechanism of entry is amplification of gD entry as opposed to a new mechanism. Retargeting mutants were identified with scEGFR 
[0119] Together, these results indicate that (1) the detargeting mutations in both types of
constructs (gD:A224/38C and gD:3C/A711/38C) were effective; (11) targeting was
accomplished not only by scEGFR, but also by the natural receptor ligand, EGF; and (111) the
gB:NT allele raised the efficiency of retargeted infection to a level near that seen with a
comparable wt virus entering via the natural HSV receptors. Further, the results imply that
the 61-218-deleted version of gD does not represent a universally effective platform for gD
retargeting by ligand insertion.

However, the retargeting was much more efficient and accelerated in the N/T mutants with oncolytic ability equal to WT (Example 11 and 12). 
In vivo studies used Balb/C mice were injected intracranially.  Wherein the N/T retargeted cells showed 100-1000 fold more targeted localization (example 13). Tumor killing was detected but not efficient. It is noted that these are EGFR retargeted virus directed to EGFR expressing tumors. However, similar results were demonstrated for CEA Retargeted/CEA tumors. 

    PNG
    media_image1.png
    406
    475
    media_image1.png
    Greyscale

4) State of the art. There are several issues with the claims which follow. Because of these issues, the disclosure does not provide sufficient guidance for in vivo delivery. In the absence of such guidance, one must rely on the art known methods. The art known methods for administration of oncolytic virus is that these must be administered directly. To date, no other means has overcome organ and tissue barriers, failure to persist, side-effects in other organs, virus neutralizing antibodies, humoral immunity, normal tropism of the vector to other organs and more. The challenge is to maintain the efficiency of delivery and expression while minimizing any pathogenicity of the virus from which the vector was derived. The inability to develop an adequate means of overcoming obstacles such as humoral; responses and refractory cells limits the successful means by which the nucleic acid can be administered. The physiological art is recognized as unpredictable. (MPEP 2164.03.) In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved. In this case, the nucleotide is broadly stated as being administered.
Most reviews teach the inability to treat all cancers with oncolytic virus using any mode of delivery for any cancer. Hence, the basis of the method is known to be complicated. Zheng et al, page 234, col 2:  
Despite the potential of OVs, there are still many limitations that should be tackled to improve their efficacy in virotherapy. These include factors such as viral tropism, delivery platforms, viral distribution, dosing strategies, antiviral immunity, and oncolysis by the OVs.

Solid tumors specifically are hindered by 1) physical barriers because of endothelial layers lymphatic networks, vascular hyperpermeability and the ECM; 2) strong innate imme responses 3) preexisting circulating antibodies and coagulation factors 4) immunosuppressive TME which allows cancer cells to be protected from OVs 5) viral particles are rapidly sequestered and degraded by the host immune system. 
These issues were also found for HSV (see Ma, pages 6-8).  
The methods are performed in animal models which provides proof of principle but does not demonstrate that these issues are resolvable. This is because animal models have been found not to correlate with humans when looking at modes of delivery. The results from comparing results in humans and in animals demonstrates that there is little correlation between the two (Shanks, 2009, pages 6 and 7).
As you can see there is little correlation between animal and human data. In some cases human bioavailability is high when bioavailability in dogs is high but in other cases dogs and humans vary considerably. The patterns exhibited by both are what are frequently referred to as a shotgun pattern; meaning that if one fired a shotgun full of bird shot at a target one would see the same pattern. No precision and no accuracy. The pattern is also referred to as a scattergram, meaning that the pattern is what one would expect from random associations.

Howard Jacob notes that rats and humans are 90% identical at the genetic level. However, the majority of the drugs shown to be safe in animals end up failing in clinical trials. "There is only 10% predictive power, since 90% of drugs fail in the human trials" in the traditional toxicology tests involving rats. Conversely, some lead compounds may be eliminated due to their toxicity in rats or dogs, but might actually have an acceptable risk profile in humans [39]. (Emphasis added.)

The art recognizes that animal models suggest but do not demonstrate results. Shi et al provide this argument for oHSV, 
Targeting tumor specific antigens with modified gB, or with the other modified envelope glycoproteins, does not theoretically address the issue of tumor heterogeneity, which is considered a common cause of treatment failure for targeted therapy.

In fact, applicants own results demonstrate that the results identified in animals by no means demonstrates universal success (Molecular Therapy, 2013)..  
In our study, high-dose inoculation of KNE in normal mouse brain had no apparent adverse effects and no evidence of virus spread was detected. However, the EGFR-targeting ligand of the recombinant virus is specific for human EGFR and thus in patients, low-level EGFR expression in nontumor cells, primarily neural precursor cells in the subventricular zone,34 may pose a safety risk. Likewise, HER2 is expressed in normal human brain35 and thus the reported safety in mice of HSV retargeted by a ligand specific for the human receptor33,36 does not exclude the possibility of unwanted side-effects in patients. These concerns may be addressed by further engineering of the vectors, for example by tagging essential genes with target sequences for microRNAs that are expressed in neural precursor cells, but minimally or not at all in GBM tumors.37 Such strategies may also permit the application of cocktails of viruses retargeted to different receptors to confront the intrinsic cellular heterogeneity of GBM tumors.30
Despite our results and those of others, the determinants of efficient HSV retargeting remain incompletely defined. For example, regardless of the gB allele, we have been unable to detect EGFR-retargeted virus entry using EGF or our anti-EGFR scFv in gD constructs of similar or identical design as those in the two HER2 studies referred to above (H. Uchida, J.B. Cohen, J.C. Glorioso, unpublished results). It is likely that the degree of gD activation in response to binding to a new receptor will vary with the position and type of targeting ligand, the affinity of the ligand for its receptor, and the abundance of the receptor on the surface of the target cell. In addition, the efficiency of retargeted virus infection may be influenced by the virus entry mechanism, fusion at the cell surface or with endosomal membranes,38 which may be determined by either or both the cell type39 and the natural response of the receptor to ligand binding. Insight into these variables will come from studies with additional ligands, receptors, and target cells, and will greatly benefit our ability to target unattenuated HSV to different types of cancer.

Hence, it is the art acknowledged lack of correlation in combination with the complexity of this art and the scope of the steps that makes the lack of relevant correlation important. Therefore, animal models have allowed proof of principle issues to be established. In patent prosecution, this is relevant wherein the ability to establish a correlation is necessary. 
5) Amount of Experimentation Required.
The claims have been evaluated in light of the art at the time of filing and found not to be commensurate in scope with the specification. MPEP 2164.05 teaches, “However, the examiner should carefully compare the steps, materials, and conditions used in the experiments of the declaration with those disclosed in the application to make sure that they are commensurate in scope; i.e., that the experiments used the guidance in the specification as filed and what was well known to one of skill in the art. Such a showing also must be commensurate with the scope of the claimed invention, i.e., must bear a reasonable correlation to the scope of the claimed invention. The invention recites use of a broad group of sequence.  Given the unpredictability of the art, the poorly developed state of the art with regard to predicting the structural/ functional characteristics of antagonists, the lack of adequate working examples and the lack of guidance provided by applicants, the skilled artisan would have to have conducted undue, unpredictable experimentation to practice the claimed invention.”  
Consequently, the prior art (and post-filing art) when combined with the lack of any disclosed direct experimental test of Applicant's hypothesis, shows that one of skill in the art at the time the invention was made would have had no basis to reasonably predict or conclude the claimed sequences could be identified given the lack of details necessary to identify those meeting the necessary functions. Though not controlling, the lack of working examples, is, nevertheless, a factor to be considered in a case involving both physiological activity and an undeveloped art. When a patent applicant chooses to forego exemplification and bases utility on broad terminology and general allegations, he runs the risk that unless one with ordinary skill in the art would accept the allegations as obviously valid and correct, the PTO may, properly, ask for evidence to substantiate them. Ex parte Sudilovsky, 21 USPQ2d 1702, 1705 (BPAI 1991); In re Novak, 134 USPA 335 (CCPA 1962); In re Fouche, 169 USPQ 429 (CCPA 1971).
In this case, the art has established the lack of predictability of the art. Zheng et al  teaches almost a decade past the filing date, 
Nevertheless, despite extensive research, oncolytic virotherapy has shown limited efficacy against solid tumors. Recent advances in viral retargeting, genetic editing, viral delivery platforms, tracking strategies, OV-based gene therapy, and combination strategies have the potential to broaden the applications of oncolytic virotherapy in oncology.

Applicants have created a single more efficient enhanced oncolytic HSV. This molecule is proposed to be used in any cancer with any mode of delivery based upon limited in vitro and in vivo studies as detailed above. Applicants have provided no evidence that it can be extrapolated to all cancer therapies. In view of the unpredictability of the art of predicting the functional and structural nature of the virus and tumor as well as means of limiting viral spread: undue experimentation would be required to practice the claimed methods with reasonable expectation of success, absent a specific and detailed description in the specification.  Given the unpredictability of the art, the poorly developed state of the art with regard to predicting the structural/ functional characteristics of a protein from primary sequence alone, the lack of adequate working examples and the lack of guidance provided by applicants, the skilled artisan would have to have conducted undue, unpredictable experimentation to practice the claimed invention. 

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 18-21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 9-18 of U.S. Patent 10,172,893 and 12-14 and 25-27 of U.S. Patent 10,576,115.
Claims 18-27 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 55-61 and 81-87 of copending application 16/985,459 in view of claims 65-67.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. The claims differ in that the copending claims refer to mutations in gB but the specification describes missense mutations which are substitution mutations. Hence, the mutation encompasses substitutions as claimed. Based upon the teachings of the cited references, the high skill of one of ordinary skill in the art, and absent evidence to the contrary, there would have been a reasonable expectation of success to result in the claimed invention.
		Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding the U.S. Patent 10,172,893 and U.S. Patent 10,576,115, then two different assignees would hold a patent to the claimed invention of U.S. Patent 10,172,893 and U.S. Patent 10,576,115, and thus improperly there would be possible harassment by multiple assignees.
This is in part a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA MARVICH/            Primary Examiner, Art Unit 1633